                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION




 Inre:
 FRANKLYN D. LITTLE and JENNY                   CV 18-181-M-DLC
 LITTLE,

                     Debtors,                     ORDER

 RICHARD JAMES BALAS

                     Debtor,

 PAMELA CHRISTINE BULLOCK,

                     Debtor.

      Upon Consolidated Notice of Voluntary Dismissal of Appeal Pursuant to

Federal Rule of Bankruptcy Procedure 8023 and Federal Rule of Appellate

Procedure 42 (Doc. 3),

      IT IS ORDERED that this consolidated appeal is DISMISSED.

      DATED this I   o4'aay of January, 2019.



                                            Dana L. Christensen, Chief Judge
                                            United States District Court




                                      -1-
